Case 3:18-cv-14563-BRM-TJB Document 7-4 Filed 11/08/18 Page 1 of 2 PageID: 76




Brian D. Sullivan
FOX ROTHSCHILD LLP
75 Eisenhower Parkway, Suite 200
Roseland, NJ 07068
Tel: (973) 994-7525
Email: bsullivan@foxrothschild.com
Attorneys for Defendant

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


NEW  JERSEY   COALITION     OF
AUTOMOTIVE RETAILERS, INC.,    Case No. 3:18-cv-14563-BRM-TJB

                    Plaintiff,
                                            Motion Day: December 3, 2018
               v.

MAZDA MOTOR OF AMERICA, INC.

                    Defendant.



                                 [PROPOSED] ORDER

      THIS MATTER having been brought before the Court by Fox Rothschild

LLP, attorneys for Defendant Mazda Motor of America, Inc., d/b/a Mazda North

American Operations, for an Order pursuant to Fed. R. Civ. P. 12(b)(1) to dismiss

the Complaint for lack of standing, and the Court having considered the supporting

and opposing papers submitted by the parties and the arguments, if any, and the

entire record herein, and good cause being shown,
Case 3:18-cv-14563-BRM-TJB Document 7-4 Filed 11/08/18 Page 2 of 2 PageID: 77




       IT IS on this ___ day of _______ 2018:

       ORDERED, that Defendant’s motion be, and hereby is, GRANTED; and it

is further

       ORDERED, that Plaintiff’s Complaint is DISMISSED.



                                     The Honorable Brian R. Martinotti
                                     United States District Judge




                                        2
